DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 12, 14-17 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakagawa (JP 2008-135553).
Regarding claim 1, Nakagawa teaches (Figs. 1-4) a method comprising: providing a first member which includes a first substrate (10) and a first structure (48) on the first substrate; providing a second member which includes a second substrate (40) and a second structure (elements disposed in the concavity) on the second substrate; and bonding the first member and the second member (Fig. 2E) so that the first structure and the second structure are disposed between (Fig. 2G) the first substrate and the second substrate, wherein the first structure includes a first insulating film(45) having a groove (see for example figure 2c where element 41), includes a first portion containing a conductive material (45) in the groove of the first insulating film, wherein the second structure includes a second insulating film (Fig. 2E, element 45) having a groove, includes a second portion containing a conductive material (45) in the groove of the second insulating film, wherein before the bonding, the first structure has a first face which is to face the second member in the bonding, the first face is formed by at least the first insulating film and the first portion, and a first plasma irradiation ([0027]) is performed on the first face of the first 
Regarding claim 2, Nakagawa teaches the first plasma irradiation is performed in a gas atmosphere of nitrogen, and the second plasma irradiation is performed in a gas atmosphere of nitrogen.  That is, the Earth’s atmosphere is made up of approximately 78% nitrogen.  
Regarding claim 3, Nakagawa teaches before the bonding, a chemical treatment is performed on the first face of the first structure, and a chemical treatment is performed on the second face of the second structure.
Regarding claim 4, Nakagawa teaches (see Figs. 3) after the first plasma irradiation and the second plasma irradiation, the first member and the second member are arranged so that the first structure and the second structure are disposed between the first substrate and the second substrate.
Regarding claims 5 and 6, Nakagawa teaches (Fig. 2G, [004]) the bonding is performed in a vacuum or an inert gas atmosphere and a heat treatment (180 degrees Celsius) is performed, and the first portion and the second portion are bonded together.
Regarding claim 7, Nakagawa teaches (Fig. 2E, [0039]) in a first step of the bonding, a gap is formed between the first portion and the second portion whereas the first insulating film and the second insulating film are bonded together.
Regarding claim 8, Nakagawa teaches (Fig. 2E, 2F) a second step of the bonding after the first step of the bonding, a metal bonding of the conductive material is performed.

Regarding claim 12, Nakagawa teaches ([0025]) the first insulating film includes a silicon oxide film and/or a silicon nitride film, the second insulating film includes a silicon oxide film and/or a silicon nitride film.
Regarding claim 14, Nakagawa teaches ([0022]) the second substrate is provided with a transistor.
Regarding claim 15, Nakagawa teaches [(0022)] providing the first member with the first portion, a CMP treatment is performed on the first structure, and wherein for providing the second member with the second portion, a CMP treatment is performed on the second structure.
Regarding claim 16, Nakgawa teaches ([0008]) providing the first member with the first portion, a wet etching or a dry etching is performed on the first structure, and wherein for providing the second member with the second portion, a wet etching or a dry etching is performed on the second structure.
Regarding claim 17, Nakagawa teaches ([0024]) the first structure includes a first film of a barrier metal between the first portion and the first insulating film, and the second structure includes a second film of a barrier metal between the second portion and the second insulating film.
Regarding claim 20, Nakagawa teaches by the heat treatment, a difference in thermal expansion between the first portion and the first insulating film and a difference in thermal expansion between the second portion and the second insulating film are caused.  That is, the first and second portion consist of different layers of materials thus lead to the overall thermal expansion differ.
Regarding claim 21, Nakagawa teaches the first substrate and the second substrate are electrically connected with each other via the first portion and the second portion.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa.
Regarding claim 13, Nakagawa teaches the invention set forth above.  Nakagawa does not specifically teach the sbustrates are made of silicon.  It is known to use silicon in making semiconductor substrate.  It would have been obvious at the time of invention to use silicon in making the substrate to utilize its electrical property and to reduce cost of production.
Regarding claim 19, Nakagawa teaches the invention set forth above.  Nakagawa does not teach the conductive material of the first portion is copper, and the conductive material of the second portion is copper.  It is well known to use copper as a conductive material.  It would have been obvious to use copper as a conductive material to improve conductivity.  
Allowable Subject Matter
Claims 26 and 31-36 are allowed.
Claims 18, 23-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 23, prior art of record does not teach after the bonding, an opening is formed in the first substrate.
Regarding claim 25, prior art of record does not teach the first substrate is provided with a photoelectric converter.  
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, prior art of record does not teach before the bonding, each of the second insulating film, the second portion and the second film has an upper face which forms the second face, and the upper face of the second film is at a height different from a height of a part of the upper face of the second insulating film, or at a height different from a height of a part of the upper face of the second insulating film and from the height of the part of the upper face of the second portion.
Regarding claim 31, prior art of record does not teach before the bonding, the second surface has a concave shape with a curvature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday – Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK